Citation Nr: 1726554	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder claimed as sleep apnea, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from January 1975 to May 1976, from November 1989 to June 1990, from June 1990 to May 1991, from June 1991 to January 1992, from May 1992 to February 1993 and from February 1993 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In September 2013, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  A transcript is of record.  This case was then remanded by the Board in March 2014 for additional development.

The Board notes that in May 2017, the Veteran was notified that the VLJ who conducted the September 2013 hearing has since retired and afforded the opportunity for another hearing.  See 38 C.F.R. § 20.707 (2016) (noting that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran responded that he did not wish to appear at another Board hearing.  See also Hearing Options form submitted in May 2017.  Therefore the Board will consider the testimony presented at the September 2013 hearing.

The Board notes that appeals have has been perfected for the issues of entitlement to an increased evaluation for an acquired psychiatric disorder to include insomnia disorder and an increased evaluation for left shoulder, healed surgical neck fracture of the humerus, non-dominant.  Similarly, an appeal has been perfected for the issues of entitlement to earlier effective dates for the psychiatric and left shoulder disorders as well as right lower extremity radiculopathy and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has also requested a videoconference Board hearing with respect to these issues.  See VA Forms 9, Appeal to Board of Veterans' Appeals, dated in May 2016 and July 2016.  The RO certified the appeals to the Board in May 2016 and July 2016.  See VA Forms 8, Certification of Appeal.  The Veterans Appeals Control and Locator System (VACOLS) shows that these issues have not been transferred to the Board and that the RO is still taking action as they remain in advance certification status.  Specifically, the Board hearing must be scheduled for these issues as requested.  Accordingly, the Board declines jurisdiction over these issues at this time.  

Finally, the Board notes that the Veteran was previously represented by attorney Kenneth LaVan.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated August 16, 2013.  In November 2016, the Veteran submitted a VA Form 21-22a, in favor of attorney Adam Neidenberg- associated with the same law office as Mr. LaVan - thereby revoking Mr. LaVan's representation.  See 38 C.F.R. § 14.631(f)(1).  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).


FINDING OF FACT

The Veteran's obstructive sleep apnea, did not have its onset during any period of active duty service, is not otherwise etiologically related to service, and is neither caused, nor permanently worsened beyond the natural progression, by a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, diagnosed as obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION




Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated June 12, 2009, June 23, 2009, June 30, 2009, and October 21, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinion in December 2015.  The examination report is thorough and adequate, and thus is sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  


Law and Analysis

The Veteran is seeking service connection for a sleep disorder, which he asserts is directly related to active duty.  More recently he contends that his sleep disorder was caused, or made worse, by a service-connected psychiatric disability.  He seems to assert that there is a relationship between psychiatric disorder symptoms and the sleep symptoms.  See September 2013 hearing transcript pages 12-14.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Obstructive sleep apnea is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Initially, the Board notes that chronic sleep impairment is a symptom of the Veteran's acquired psychiatric disorder to include insomnia, and as such he is already in receipt of compensation for this symptom.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, only a disorder such as sleep apnea that is demonstrated to be separate and distinct from the psychiatric disorder can be service connected.

Service treatment records do not document complaints or findings suggestive of a chronic sleep disorder including specific complaints of disordered sleep, excessive snoring, shortness of breath, fatigue, excessive daytime sleepiness, or other signs indicative of sleep apnea, prior to the Veteran's separation from service in October 1995.  An October 1996 Report of Medical Examination and an accompanying Report of Medical History for the purpose of "CV" examination shows the Veteran basically indicated that he was in good health and specifically denied frequent trouble sleeping and ear nose or throat trouble.  He was examined and found to be clinically normal with respect to all systems, including the nose, sinuses, mouth, and throat. 

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any sleep problems in the immediate years after his separation from service in 1995.  The earliest relevant medical evidence is a September 2008 VA psychiatry note which shows a diagnosis of sleep apnea on the Veteran's "Active Problems" list.  It was noted that the Veteran continued to use a bilevel positive airway pressure (BIPAP) machine for obstructive sleep apnea.  This treatment record does not suggest that the sleep apnea originated during military service and there is no indication that the Veteran related it to service or any event of service at this time.  The VA remaining records show evaluation and treatment for the Veteran's acquired psychiatric disorder which has among its acknowledged symptoms significant sleep impairment, including nightmares.  

The Veteran was afforded a VA examination in connection with his claim in December 2015.  The examiner reviewed the claims file, noting the Veteran's reported history of loud snoring, witnessed apneas, episodes of choking, awakening, and gasping for air in his sleep.  He also referred to findings from a June 2008 sleep study, which showed loud snoring associated with severe obstructive sleep apnea - hypopnea syndrome relieved by nasal CPAP.  The examiner then opined that the Veteran's sleep apnea was not at least as likely as not (50 percent or greater probability) incurred in or caused by service on the basis that there is no objective evidence available in the service treatment records of a sleep apnea condition.  

The examiner also concluded that sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by beyond its natural progression by the Veteran's service connected psychiatric, lumbar spine, or hypertension disorders.  He explained that current medical literature does not support a causal nexus between these service-connected acquired disabilities and sleep apnea.  He further explained that obstructive sleep apnea is an anatomic condition that occurs when the muscles in the back of the throat relax.  When those muscles relax, the airway narrows or closes as one breathes in, causing inadequate breathing.  

Based on the foregoing, the Board is unable to attribute the Veteran's diagnosed sleep apnea to his military service.  First there is a gap between service and any pertinent symptoms.  The Veteran denied any such symptoms at service discharge, and pertinent complaints do not arise in post-service treatment records until more than a decade after service.  

There is also no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for sleep problems during the 13 years after service had ended.  His failure to report any pertinent complaints in the immediate years after service, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Although not a dispositive factor, the significant lapse in time between service and post-service medical symptoms may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).

Second, there is no competent medical evidence linking the diagnosed sleep apnea to the Veteran's military service decades earlier as the VA examiner found no conclusive evidence that the Veteran suffered from symptoms of sleep apnea while in the service.  The VA opinion, is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical, lay statements, and other history, aside from the results of his personal clinical evaluation, and the Veteran's belief that his sleep apnea had its onset during service.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's sleep apnea.  The claims folder contains no competent medical evidence refuting this opinion.  

There is also no probative and competent medical evidence of record to indicate that any service-connected disability plays any role in the development or worsening of the Veteran's sleep apnea.  Notably, the single medical opinion on file fails to support the Veteran's claim and is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  When providing rationale for the medical opinion, the VA examiner explained that sleep apnea was due to an anatomic condition causing upper airway obstruction, which in turn interferes with the airflow while sleeping.  The examiner assessed that the inability to adequately breathe is what causes the unrestful sleep pattern in sleep apnea.  There was no medical literature to support any anatomical effect from psychiatric disorder, lumbar spine disorder, and hypertension that in any way increases upper airway resistance, thus leading to sleep apnea.  There is no favorable competent opinion of record, and no other medical evidence of record suggests a such relationship between sleep apnea and the Veteran's service-connected disabilities.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service and/or service connected disability, the Board notes determining the etiology of sleep apnea (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the respiratory system and understanding of the potential causes and risk factors of sleep apnea, and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his sleep apnea years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  



Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


